                  Case 4:20-cv-09117-DMR Document 23 Filed 09/07/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, CA 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Defendant
 8 U.S. DEPARTMENT OF EDUCATION

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                            OAKLAND DIVISION

12   US RIGHT TO KNOW,                                 )   No. 20-cv-09117-DMR
                                                       )
13           Plaintiff,                                )   STIPULATION TO CONTINUE INITIAL CASE
                                                       )   MANAGEMENT CONFERENCE;
14      v.                                             )   ORDER (AS MODIFIED)
                                                       )
15   UNITED STATES DEPARTMENT OF                       )
     EDUCATION,                                        )
16                                                     )
             Defendant.                                )
17                                                     )

18           Plaintiff US Right to Know (“Plaintiff”) and defendant United States Department of Education
19 (“Defendant” or “Education Department”), by and through their undersigned counsel, hereby

20 STIPULATE and respectfully REQUEST that the Court continue the parties’ initial case management

21 conference (“CMC”) set for September 15, 2021 at 1:30 p.m. until December 15, 2021 at 1:30 p.m.

22 This stipulation is based on the following facts:

23           1.       This action, filed on December 17, 2020 under the Freedom of Information Act
24 (“FOIA”), concerns one FOIA request that Plaintiff directed to the Education Department, dated July 6,

25 2020. ECF No. 1 ¶ 35; ECF No. 11 ¶ 35. The request seeks certain records that the University of Texas

26 System (“UT”) submitted to the Education Department pursuant to the Education Department’s request.

27 ECF No. 1 ¶ 36 & Ex. B. As the parties previously reported to the Court, since the filing of the lawsuit,

28 the Education Department has answered the complaint, the parties have met and conferred regarding the

     STIPULATION AND ORDER (AS MODIFIED)
     20-CV-09117-DMR                                       1
                 Case 4:20-cv-09117-DMR Document 23 Filed 09/07/21 Page 2 of 3




 1 FOIA request and the collection and processing of records, including by telephone and email, Defendant

 2 completed the process of locating potentially responsive records, and the parties stipulated to a schedule

 3 for processing these records and working in good faith to resolve all issues in this case, ECF No. 20,

 4 which this Court entered as an order of the Court on April 15, 2021 (“Order”). ECF No. 21.

 5          2.       Since that time, the Education Department has timely made monthly productions of

 6 records in accordance with the Order. These productions are ongoing. Accordingly, the parties stipulate

 7 and respectfully request that the Court continue the parties’ initial CMC by three (3) months, from

 8 September 15, 2021 until December 15, 2021, so that the parties can continue this process, as set forth in

 9 the Order.

10          SO STIPULATED.
                                                 Respectfully submitted,
11
                                                 STEPHANIE M. HINDS
12                                               Acting United States Attorney

13 Dated: September 3, 2021               By:    /s/ Savith Iyengar
                                                 SAVITH IYENGAR
14                                               Assistant United States Attorney
                                                 Attorney for Defendant
15

16                                               THE LAW OFFICES OF CHARLES M. TEBBUTT, P.C.

17 Dated: September 3, 2021               By:    **/s/ Daniel C. Snyder
                                                 DANIEL C. SNYDER
18                                               Attorneys for Plaintiff

19                                               ** Pursuant to Civ. L.R. 5-1(i)(3), the filer of the document
                                                    has obtained approval from this signatory.
20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER (AS MODIFIED)
     20-CV-09117-DMR                                    2
             Case 4:20-cv-09117-DMR Document 23 Filed 09/07/21 Page 3 of 3




 1                                      ORDER (AS MODIFIED)

 2          IT IS HEREBY ORDERED that the Case Management Conference currently set for

 3   September 15, 2021 at 1:30 p.m. is continued until December 15, 2021 at 10:00 a.m. in Oakland,

 4   by Zoom videoconference. The parties shall submit a joint case management conference statement

 5 December 8, 2021.                              by
                                                                    S DISTRICT
                                                                 ATE           C
 6                                                              T




                                                                                 O
                                                            S




                                                                                  U
                                                           ED




                                                                                   RT
           September 7 2021
 7 Dated: ___________,                                                        ERED




                                                       UNIT
                                                                        O ORD D
                                                                IT IS S    DIFIE
 8                                                                 AS MO




                                                                                          R NIA
 9                                                                                  yu



                                                       NO
                                                                         o n na M. R




                                                                                         FO
                                                                Jud ge D



                                                           RT
10




                                                                                     LI
                                                           _________________________________
                                                              ER

                                                            H




                                                                                     A
11
                                                           DONNA N M. RYU O F C
                                                                   D I S TMagistrate
                                                           United States              Judge
                                                                           RICT
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER (AS MODIFIED)
     20-CV-09117-DMR                                   3
